Citation Nr: 1618981	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and posttraumatic stress disorder (PTSD).

5.  Entitlement to a higher initial rating for degenerative joint disease of the lumbar spine, rated as 10 percent prior to July 1, 2014, and noncompensable therefrom, to include whether the reduction from 10 percent to noncompensable effective July 1, 2014, was proper.

6.  Whether the revision of the effective date for the award of service connection for left ear hearing loss, on the basis of clear and unmistakable error (CUE) in a November 2013 rating decision, was proper.

7.  Whether the revision of the effective date for the award of service connection for tinnitus, on the basis of CUE in the November 2013 rating decision, was proper.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to March 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2013, November 2013, April 2014, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his substantive appeal, the Veteran requested a Board hearing at his local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2014.  However, in August 2014, the Veteran indicated that he wanted to withdraw his request for a Board hearing, and requested that the case be forwarded to the Board.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected lumbar spine disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disability was previously characterized by the RO as one of reopening.  See June 2014 rating decision.  However, further review of the record reveals that the current appeal arises from the Veteran's original claim for service connection for an acquired psychiatric disability, which was denied in the September 2013 rating decision.  Specifically, in June 2014, the Veteran submitted a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, in which he requested, among other things, service connection for mental health conditions.  It appears that the RO interpreted the Veteran's June 2014 VA Form-526EZ as a claim to reopen the claim previously denied in the September 2013 rating decision.  However, liberally interpreted in favor of the Veteran, the June 2014 VA Form 21-526EZ expresses disagreement with the September 2013 rating decision's denial of service connection for an acquired psychiatric disability.  Furthermore, the Veteran submitted the VA Form 21-526EZ within one year of the mailing date of the September 2013 rating decision.  Therefore, the Board concludes that the June 2014 VA Form 21-526EZ was not a new claim to reopen the previously denied claim, but rather was a timely notice of disagreement as to the September 2013 rating decision.  See 38 C.F.R. §§ 20.201, 20.302.  Therefore, the Board has characterized the issue on appeal not as one of reopening, but as an original claim for service connection, as indicated on the title page.

On a VA form 21-0958, Notice of Disagreement, received in October 2013, the Veteran indicated that was seeking "increase from involvement of several joints, hips, sacroiliac all addressed in SMR."  The Veteran has not been service connected for joint, hip, or sacroiliac conditions.  Accordingly, the Board interprets the Veteran's statements as a claim for service connection for those conditions.  Thus, the issues of entitlement to service connection for joint conditions, a bilateral hip condition, and a sacroiliac condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for bilateral carpal tunnel syndrome; entitlement to service connection for headaches; entitlement to service connection for sleep apnea; entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD; whether the revision of the effective date for the award of service connection for left ear hearing loss, on the basis of CUE in the November 2013 rating decision, was proper; and whether the revision of the effective date for the award of service connection for tinnitus, on the basis of CUE in the November 2013 rating decision, was proper are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The reduction in the 10 percent rating assigned to the degenerative joint disease of the lumbar spine effective July 1, 2014, was not supported by adequate evidence demonstrating improvement in the disability at the time of the reduction.

2.  Throughout the rating period, the Veteran's degenerative joint disease of the lumbar spine has been manifested by no more than painful motion that is noncompensable under the appropriate diagnostic codes.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the degenerative joint disease of the lumbar spine from 10 percent to noncompensable, effective July 1, 2014, was improper and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.13, 4.59, 4.71a, Diagnostic Code 5003-5242 (2015).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.13, 4.59, 4.71a, Diagnostic Code 5003-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal for higher initial ratings for degenerative joint disease of the lumbar spine arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for that disability.  Where the initial claim is one for entitlement to service connection, once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103(a).  Any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of the initial rating); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the Veteran's filing of a notice of disagreement as to the initial ratings assigned does not trigger additional VCAA notice duties under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, a notice of disagreement contesting a downstream issue such as the disability rating or effective date assigned for the grant of service connection triggers only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105, and 38 C.F.R. § 3.103.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in April 2014, which cites the applicable statutes and regulations and discusses the reasons and bases for not assigning higher initial ratings.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to that issue.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in May 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the record, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

The Veteran has not alleged that his degenerative joint disease of the lumbar spine has increased in severity since the May 2013 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  See, e.g., VA Form 9, received in June 2014.  As such, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Rating Reduction

Under 38 C.F.R. § 3.105(e), where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons for the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.

In this case, the reduction of the rating from 10 percent to noncompensable resulted in a reduction in the Veteran's overall amount of compensation payable.  Therefore, the provisions of 38 C.F.R. § 3.105(e) are for application.  The November 2013 rating decision proposes the reduction in the rating for degenerative joint disease of the lumbar spine from 10 percent to noncompensable, and provides reasons and bases for the proposed reduction.  The Veteran was notified of the proposed reduction in a letter dated in December 2013.  In April 2014, more than 60 days after the issuance of the December 2013 letter, the RO issued a rating decision effectuating the rating reduction.  Accordingly, the Board finds that the RO complied with the procedural requirements regarding the reduction of the rating for the Veteran's service-connected degenerative joint disease of the lumbar spine, as set forth in 38 C.F.R. § 3.105(e)  Therefore, the issue remaining as to the rating reduction issue is whether the reduction was proper, based upon the evidence of record.

The criteria governing rating reductions for service-connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. §§ 3.344(a) and (b) apply to ratings that have continued for five years or more.  In the present case, the 10 percent rating for the Veteran's degenerative joint disease of the lumbar spine  was in effect from August 14, 2012.  The rating reduction was effective July 1, 2014, less than five years later.  Therefore, the provisions of 38 C.F.R. §§ 3.344 (a) and (b) do not apply.  Instead, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

General VA regulations, including 38 C.F.R. §§ 4.1, 4.2, and 4.13, apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  See Brown v. Brown , 5 Vet. App. 413, 420-21 (1993).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.

Prior to July 1, 2014, the date of the rating reduction, the Veteran's degenerative joint disease of the lumbar spine was rated as 10 percent disabling pursuant to Diagnostic Code 5003- 5242.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional diagnostic code is shown after the hyphen.

Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider the lumbosacral vertebrae to be a group of minor joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5242 dictates that degenerative arthritis of the spine is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (rating formula).  In relevant part, under the rating formula, ratings related to the thoracolumbar spine are assigned as follows: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.

Note (2) to the rating formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the Veteran was initially assigned a 10 percent rating for degenerative joint disease of the lumbar spine based on normal range of motion of the thoracolumbar spine with painful motion and X-Ray evidence of arthritis.  See September 2013 rating decision.  In the November 2013 rating decision proposing the rating reduction, the RO explained that an error had been made in the September 2013 rating decision in that the May 2013 VA examination report did not show that the Veteran had painful motion.  Accordingly, the RO found that the Veteran was entitled to a noncompensable rating rather than a 10 percent rating for the degenerative joint disease of the lumbar spine.

The May 2013 VA examination reflects that the Veteran reported a history of lower back pain since 1992.  The Veteran indicated that the pain is worse in the morning and gets better as the day progresses.  On range-of-motion testing, the Veteran had forward flexion to 90 degrees or greater with no objective evidence of painful motion, extension to 30 degrees or greater with no objective evidence of painful motion, right lateral flexion to 30 degrees or greater with no objective evidence of painful motion, left lateral flexion to 30 degrees or greater with no objective evidence of painful motion, right lateral rotation to 30 degrees or greater with no objective evidence of painful motion, and left lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  There was no additional functional loss following repetitive use testing.  The Veteran had no neurologic symptoms associated with the degenerative joint disease of the lumbar spine.  The Veteran did not have intervertebral disc syndrome.  An X-Ray revealed evidence of arthritis.

A review of the Veteran's VA treatment records reveals that the Veteran has regularly complained of lower back pain.  The records do not include range-of-motion measurements or other information necessary to rate the Veteran's degenerative joint disease of the lumbar spine under the rating formula.

In light of the above, the Board finds that the reduction of the 10 percent rating for the Veteran's degenerative joint disease of the lumbar spine to noncompensable was improper.  As explained above, in all rating reduction cases, the Board must consider the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Brown, 5 Vet. App.at 420-21 (1993).  The Board must also consider whether the evidence reflects actual change in disability to include improvement in the ability to function under ordinary conditions of life and work.  See id.

In this case, the RO found that a rating reduction was warranted because testing at the May 2013 VA examination revealed normal range-of-motion of the lumbar spine with no objective evidence of painful motion.  However, when the entire record is considered, rather than just the range-of-motion testing at the VA examination, the Board finds that it is not at all clear that the Veteran does not experience painful motion.  The Veteran has reported at many VA treatment visits, both before and after the May 2013 VA examination, that he experiences low back pain.  He also reported to the May 2013 VA examiner that he experiences low back pain that is worst in the morning and improves throughout the day.  The Veteran is competent to report symptoms such as low back pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds no reason to doubt the Veteran's reports of low back pain, which he made both in the course of seeking treatment and in the course of seeking VA compensation.  Thus, there is doubt as to whether there was improvement in the Veteran's degenerative joint disease of the lumbar spine such that a noncompensable rating was warranted.

If doubt remains as to whether there has been improvement in a rated condition, after according due consideration to all the evidence developed, a rating should remain in effect.  38 C.F.R. § 3.344(b).  In this case, given the Veteran's complaints of painful motion, it is doubtful whether the Veteran's degenerative joint disease improved such that a reduction to a noncompensable rating was warranted.  The evidence is not adequate to find that the Veteran's noncompensable limitation of motion of the lumbar spine was not exhibited by painful motion.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003 and 5242.  Therefore, resolving any doubt in the Veteran's favor, the 10 percent rating for degenerative joint disease of the lumbar spine is restored.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Increased Rating

The Veteran seeks an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  As discussed above, the Veteran's 10 percent rating is restored from July 1, 2014, and his degenerative joint disease of the lumbar spine has therefore been rated as 10 percent disabling continuously since August 14, 2012, the date of receipt of his claim for entitlement to service connection for that disability.  The applicable rating period is therefore from August 14, 2012, the effective date for the award of service connection for degenerative joint disease of the lumbar spine, through the present.  See 38 C.F.R. § 3.400.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The applicable rating criteria for the Veteran's degenerative joint disease of the lumbar spine are discussed above, and are incorporated into the current discussion by reference.

A review of the Veteran's VA treatment records reveals that the Veteran has regularly complained of lower back pain.  The records do not include range-of-motion measurements or other information necessary to rate the Veteran's degenerative joint disease of the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.  They also do not indicate that the Veteran has objective neurologic abnormalities associated with the service-connected lumbar spine disability that would entitle the Veteran to additional ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).

The May 2013 VA examination reflects that the Veteran reported a history of lower back pain since 1992.  The Veteran indicated that the pain is worse in the morning and gets better as the day progresses.  On range-of-motion testing, the Veteran had forward flexion to 90 degrees or greater with no objective evidence of painful motion, extension to 30 degrees or greater with no objective evidence of painful motion, right lateral flexion to 30 degrees or greater with no objective evidence of painful motion, left lateral flexion to 30 degrees or greater with no objective evidence of painful motion, right lateral rotation to 30 degrees or greater with no objective evidence of painful motion, and left lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  There was no additional functional loss following repetitive use testing.  The Veteran had no neurologic symptoms associated with the degenerative joint disease of the lumbar spine.  The Veteran did not have intervertebral disc syndrome.  An X-Ray revealed evidence of arthritis.

Thus, the record does not show that the Veteran met the requirements for an initial rating in excess of 10 percent under Diagnostic Code 5242 at any time during the rating period.  Specifically, the Veteran has not demonstrated abnormal range of motion of the lumbar spine as described in the criteria for the ratings in excess of 10 percent, including after repetitive use testing.  Furthermore, the record is absent for evidence of ankylosis of any portion of the thoracolumbar spine.

The Board has considered whether a higher initial rating is warranted under other applicable diagnostic codes.  Diagnostic Code 5243 provides ratings in excess of 10 percent where there is evidence of intervertebral disc syndrome with incapacitating episodes.  However, the Veteran does not contend, and the record does not show, that he has intervertebral disc syndrome.  The May 2013 VA examiner specifically found that the Veteran does not have intervertebral disc syndrome.  Therefore, the provisions of Diagnostic Code 5243 are not for application, and the Veteran is not entitled to an initial rating in excess of 10 percent under that diagnostic code.

In summary, the evidence shows that, throughout the entire rating period, the Veteran's degenerative joint disease of the lumbar spine has been manifested by no more than painful motion that is noncompensable under the appropriate diagnostic codes.  As such, the Veteran is entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  The minimum compensable rating for the degenerative joint disease of the lumbar spine under Diagnostic Code 5242 is 10 percent.  Therefore, throughout the entire rating period, the Veteran has been entitled to an initial rating of 10 percent, and no higher, for the degenerative joint disease of the lumbar spine.

The Board acknowledges the Veteran's contention that he is entitled to a higher initial rating based on involvement of multiple joints.  See VA Form 21-0958, received in October 2013.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 20 percent rating is warranted for degenerative arthritis with X-Ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  In this case, the Veteran has not been service connected for arthritis of a major joint or a minor joint group other than the lumbar spine.  Furthermore, the record is absent for evidence of any incapacitating exacerbations of the Veteran's service-connected lumbar spine disability.  As such, the record does not show that the Veteran meets the criteria for a higher initial rating under Diagnostic Code 5003.

The Board therefore finds that the criteria for an initial rating in excess of 10 percent for the Veteran's degenerative joint disease of the lumbar spine have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's degenerative joint disease of the lumbar spine pursuant to Fenderson, 12 Vet. App. 119, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board has also considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative joint disease of the lumbar spine with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran has such symptoms.

The Board further observes that, even if the available schedular ratings for the disabilities at issue were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected lumbar spine disability or that the disability results in marked interference with employment.  There is no persuasive evidence in the record to indicate that any disability at issue on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.

The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran, to include his low back pain, are not considered to be exceptional or unusual and, as stated above, are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider, 11 Vet. App. 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The reduction of the rating for the degenerative joint disease of the lumbar spine from 10 percent to noncompensable effective July 1, 2014, was improper, and the 10 percent rating is restored.

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.


REMAND

The Board finds that the matters remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Bilateral Carpal Tunnel Syndrome

The Veteran contends that he has bilateral carpal tunnel syndrome that is related to his active service.  He has specifically argued that his current bilateral carpal tunnel syndrome is due to in-service hand injuries and repetitive use of his hands.  See VA Form 21-0958, Notice of Disagreement, received in October 2013.  The Veteran's DD Form 214 reflects a military occupational specialty of turbine electrical maintenance technician.  The VA treatment records reflect the Veteran has a current diagnosis for bilateral carpal tunnel syndrome.  The Veteran has not yet been provided a VA examination in relation to his claim for entitlement to service connection for bilateral carpal tunnel syndrome.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Board finds that the Veteran meets the low threshold for provision of a VA examination for the claimed bilateral carpal tunnel syndrome.  As the Veteran has not yet been provided such a VA examination, the matter must be remanded.

Other Issues on Appeal

As noted in the Introduction, the VA Form 21-526EZ received in June 2014 is accepted as a timely notice of disagreement as to September 2013 rating decision's denial of entitlement to service connection for an acquired psychiatric disability.

In addition, the November 2013 rating decision found CUE in the September 2013 rating decision as to the effective date assigned for the award of service connection for tinnitus and the effective date assigned for the award of service connection for left ear hearing loss, and therefore revised those effective dates.  The June 2014 rating decision denied service connection for headaches and sleep apnea.  In July 2014, within the one-year appeal period for the November 2013 and June 2014 rating decision, the Veteran's representative submitted a notice of disagreement as to those rating decisions.  See letter from the representative, dated in July 2014.

The Veteran has not been issued a corresponding statement of the case for the issues of entitlement to service connection for headaches; entitlement to service connection for sleep apnea; entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD; whether the revision of the effective date for the award of service connection for left ear hearing loss, on the basis of CUE in the November 2013 rating decision, was proper; and whether the revision of the effective date for the award of service connection for tinnitus, on the basis of CUE in the November 2013 rating decision, was proper.  As a timely notice of disagreement as to the matters has been received, and the Veteran has not otherwise withdrawn the issues in writing, the Board is required to remand the issues for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the November 2013 rating decision included the proposed rating reduction for degenerative joint disease of the back from 10 percent to noncompensable, and that the July 2014 notice of disagreement applies to all decisions made in the November 2013 rating decision.  However, a proposal for a rating reduction is not an appealable decision.  Therefore, no statement of the case is required as to the proposal for a rating reduction.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case with respect to the issues of entitlement to service connection for headaches; entitlement to service connection for sleep apnea; entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD; whether the revision of the effective date for the award of service connection for left ear hearing loss, on the basis of CUE in the November 2013 rating decision, was proper; and whether the revision of the effective date for the award of service connection for tinnitus, on the basis of CUE in the November 2013 rating decision, was proper.  The Veteran should be informed that he must file a timely substantive appeal to perfect to the Board an appeal of the September 2013, November 2013, and June 2014 rating decision as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed carpal tunnel syndrome.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Does the Veteran have a diagnosis of right and/or left carpal tunnel syndrome?

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's carpal tunnel syndrome, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service?

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of any hand injuries shown in the service treatment records and of the Veteran's reports of repetitive use of the hands as part of his military occupational specialty of turbine electrical maintenance technician.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted for right and/or left carpal tunnel syndrome.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


